Pro Se l (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT Co
                                                                       for the
                                                        Southern District of Florida                              ANGELA 5, NOE!L.E
                                                                                                                 CLERK U.S. DIST. CT.
                                                                                                                 S. Cl~ Ofl FLA. • M.IAMI
                                                             - - - - - Division


                          Akbar Marvasti
                                                                         )       Case No.
                                                                         )                      (to be filled in by the Clerk's Office)
                                                                         )
                             Plaintiff(s)                                )
(Write the fall name ofeach plaintiffwho is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,
                                                                         )       Jury Trial: (check one)    D Yes !ll'!No
please write "see attached" in the space and attach an additional        )
page with the full list ofnames.)                                        )
                                  -v-                                    )
                       Mr. Willard L. Ross                               )
                                                                         )
                                                                         )
                                                                         )
                              Defendant(s)
(Write the full name of each defendant who is being sued If the
                                                                         )
names of all the defendants cannot fit in the space above, please        )
write "see attached" in the space and attach an additional page          )
with the full list of names.)              ·



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed .
                              . Name                                 Akbar Marvasti
                                Street Address                       1865 Brickell Ave., Apt. A-902

                                City and County                      Miami

                                State and Zip Code                   FL33129

                                Telephone Number                     601-466-0008
                                E-mail Address                       marvastia@gmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the ,complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                            Page 1 of 5
Pro Se l (Rev. 12/16) Complaint for a Civil Case

                     Defendant No. 1
                                Name                        Mr. Willard L. Ross
                                Job or Title (if known)     Secretary of Commerce
                                Street Address              1401 Constitution Ave. NW
                                City and County             Washington
                                State and Zip Code          D.C. 20230
                                Telephone Number            202-482-9043
                                E-mail AddrysS (if known)   WLRoss@doc.gov


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)

                                                                                        /

                                                                                            Page2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                                                     --------------
                                           the laws of the State of (name)                                        , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation}
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more th&n $75,000, not counting interest and costs of court, because (explain):




m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the d~tes and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
           I was employed in 2010 as an Economist, ZP-0110-111, interval 3, at the NOAA, Southeast Fisheries Science
           Center, in Miami, Florida. NOAA recognized that this sala'ry band was significantly below a salary consistent with
           my job experiences and achievements and promised a promotion in 2011. My offer letter states that I may be
           promoted without further competition to the target ZP-0110-IV. A promotion in 2011 would have removed my
           salary cap and resulted in annual increases in salary, and subsequently a significantly higher retirement
           allocation over time. I was finally promoted in later 2018. Denial of a promotion was a part of a persistent pattern
           of discrimination. Several supporting documents are attached.

IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order: Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amoun~ of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          I am seeking $303,456 for relief for past salary losses and reductions in retirement payments, which are based
          on past salaries (Exhibit 1). The loss in retirement account includes 5% of the salary as the government
          contribution to my retirement account, and percentage of the last 3 years of salary. Expected salary increases
          are consistent with actual salary increases of Christopher Liese, an economist in my group who was promoted in
          2011. My damage estimate is conservative, because it does not include interest on past losses and income
          growth in the retirement account in the future. It also does not include any compensation for pain and suffering.

                                                                                                                       Page4of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defeqdant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  !v!Federal question                              D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                          Title VII of the Civil Rights Act of 1964 (Title VII}, as amended, 42 U.S.C. §2000e seq.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                , is incorporated
                                                                       ---------------
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                                , is a citizen of
                                                                      ----------------
                                           the State of (name)                                                Or is a citizen of
                                           (foreign nation)


                                                                                                                            Page 3 of 5
Pro Se l (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:                      April 9, 2020



                     Signature of Plaintiff
                     Printed Name of Plaintiff                   Akbar Marvasti


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name ofLawFirm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                                        Page 5 of 5

.: .     Priii}t :., .·   i     . , "-~ Sa_v.e As... . .    l'   1Mt:Sf::Ottt4iiut40• 1                  •
                                                                                                             ." ,.,, • : e· sef · ·
                                                                                                              ~   ..   "'   •   •
                                                                                                                                    0
                                                                                                                                    ~     ~   •
                                                                                                                                                       :1:
                                                                                                                                                  •"' ,.
~--
bx~: v>~~ \
           With 2019 Promotion           With 2011 Promotion
 time      Salary                        Salary     Salary Gap 5% Government Retirement Contribution
      2010                      94500        94500           0          0
      2011                      94645       100500       5855     292.75
      2012                      94645       105525      10880        544
      2013                      95591 110801.3 15210.25 760.5125
      2014                      96555 116341.3 19786.31 989.3156
      2015                      97725 122158.4 24433.38 1221.669
      2016                      99586 128266.3        28680.3 1434.015
      2017                     101399 134679.6 -33280.61 1664.031
      2018                    -l09432 141413.6 31981.59         1599.08
      2019                     117701 148484.3 30783.27 1539.164
      2020                 123586.05 148484.3 24898.22 1244.911
      2021               129765.3525 148484.3 18718.92          935.946
      2022               136253.6201 148484.3 12230.65 611.5326
           Sum of Losses                            256738.5 12836.93
 Assuming Retirement in 2023 and life expectancy at age of 68 for white male at 85
           13% of last 3 years of salary
      2023               16882.88431 19302.96 2420.071
      2024               16882.88431 19302.96 2420.071
      2025               16882.88431 19302.96 2420.071
      2026              16882.88431 19302.96 2420.071
      2027             -16882.88431 19302.96 2420.071
      2028              16882.88431 19302.96 2420.071
      2029              16882.88431 19302.96 2420.071
      2030              16882.88431 19302.96 2420.071
      2031              16882.88431 19302.96 2420.071
      2032              16882.88431 19302.96 2420.071
    . 2033              16882.88431 19302.96 2420.071
      2034              16882.88431 19302.96 2420.071
      2035              16882.88431 19302.96 2420.071
      2036              16882.88431 19302.96 2420.071
           Sum of Losses                            33880.99


 Total loss of salary during service:        256738.5
 Total loss of retirement contribution:      12836.93
 Total loss of% of last 3 years of salary:   33880.99
 Grand Total of Losses                       303456.4
      --                            AKBAR MARVASTI
                                     Curriculum Vita

ADDRESS         1865 Brickell Ave. Apt. A-902
                Miami, FL 33129
                Tel.   305-361-4243 (Work)
                Tel.   601-466-0008 (Cell)
                Email: marvastia@gmail.com

CITIZENSHIP     United States

EDUCATION       Louisiana State University, Baton Rouge, Louisiana
                1979 to 1985
                Degree: Ph.D. in Economics

                Louisiana State University, Baton Rouge, Louisiana
                1977 to 1979
                Degree: M.B.A. (Concentrations in Economics and International Management)

                Rasht University (Business College), Iran
                1970 to 1974
                Degree: B.S. in Business Administration

TRAINING        Teaching Fellowship in Oral and Written Communication, Quality Enhancement
                Program, University of Southern Mississippi, Fall, 2007.

                Participated in Teachers Training Program (conducted by The Joint Council on
                Economic Education) in April, 1983.

GRANTS/AWARDS
                "The Market for Quota Share Allocations and Allocation Transfers under the Red
                Snapper and Grouper-Tilefish IFQ Programs in the Gulf of Mexico and its
                Implications for Fishing Effort and Entry-Exit Decisions," (with Sarni Dakhlia),
                National Marine Fisheries Service, NOAA (2016).

                "Red Snapper and Grouper-Tilefish IFQ Programs and Occupational Injuries and
                Fatalities in the Gulf of Mexico," (with Sarni Dakhlia), National Marine Fisheries
                Service, NOAA (2013).

                "Behavior of Red Snapper Dockside Prices under an IFQ System," (with Eric
                Hillebrand and Tony Lamberte), National Marine Fisheries Service, NOAA (2011).

                Business Advisory Committee Professorship Award, University of Southern Mississippi
                (200(5).

                Various Houston foundations (2002) on behalf of the Medical Equipment Network
                for the Disabled (Project MEND) on "Needs Assessment: Status of the
                Disadvantaged Population in the Houston Area."
                                                1
               United Nations Development Program (1992) to study "An Empirical Test of
               Purchasing Power Parity for Iran."

               Canadian Studies Program Grant - Canadian Embassy (1987 through 1989) to study
               "Intra-Industry Trade Barriers between the U.S. and Canadian Cultural Industries" with
               E. R Canterbery.

               East Carolina University Summer Research Grant (1987) to study "Resource
               Characteristics, Extraction Costs, and Optimal Exploitation of Mineral Resources."

PUBLICATIONS
               Refereed Journals:
               Marvasti, Akbar (Forthcoming), "Value of Life and Injury: Evidence from a U.S.
               Fishery," Contemporary Economic Policy.

               Marvasti, Akbar (Forthcoming), "Characteristics of the U.S. Seafood Trade Deficit:
               U.S. Shrimp Trade," Marine Fisheries Review.

               Dakhlia, Sarni, and Marvasti, Akbar (Forthcoming), "Regulatory Change, Industry
               Structure, and Fatalities: the Case of a Gulf of Mexico Fishery," The Review of
               Industrial Organization.

               Marvasti, Akbar (2019), "Effect of the Safety Regulations on the Severity of Injuries
               in the Gulf of Mexico Commercial Fisheries," Applied Economics 51(38): 4164-4175.

               Marvasti, Akbar (2017), "Determinants of the Risk of Accidents in the Gulf of
               Mexico Commercial Fisheries," Ocean and Coastal Management, 148(11 ): 282-287.

               Marvasti, Akbar, and Dakhlia, Sarni (2017), "Occupational Safety and the Shift from
               Common to Individual Fishing Quotas in the Gulf of Mexico," Southern Economic
               Journal, 83(3): 705-720.

               Marvasti, Akbar, and Carter, David (2016), "Domestic and Imports Sources of
               Supply to the U.S. Shrimp Market and Antidumping Duties," Journal ofEconomic
               Studies, 43(6): 1039-1056.

               Marvasti, Akbar, and Lamberte, Tony (2016) "Commodity Price Volatility under
               Regulatory Changes and Disaster," Journal ofEmpirical Finance, 38(September):
               335-361.

               Carter, David, Marvasti, Akbar, Liese, Christopher, and Crosson, Scott (2016)
               "Valuing Sportfishing Harvest with the Demand for Boat Fuel," Marine Resource
               Economics, 31(3): 323-338.

               Marvasti, Akbar (2014) "Estimates of Demand and Supply for Physician Services: A
               Panel Data Analysis," Economic Modelling, 43: 279-286.


                                             2
Marvasti, Akbar (2013) "An Econometric Analysis of Ocean Mineral Exploration
Activities," Resource Policy, 38(1): 68-74.

Marvasti, Akbar (2013) "Estimating Outdoor Recreation Demand: A Revealed
Preference Approach," Ocean and Coastal Management, 71(1 ): 170-175.

Marvasti, Akbar (2012) "An Analysis of Barter in Broadcasting Industry," Journal of
Economic Studies, 39(5): 537-553.

Marvasti, Akbar (2011) "Barter and Business Cycles: Further Evidence," (with David
Smyth), The American Economist, 56(2): 85-97.

Marvasti, Akbar (2010) "Occupational Safety and English Proficiency," Journal of
Labor Research, 31(4): 332-347.

Marvasti, Akbar (2010) "A Welfare Estimation of Beach Recreation with Aggregate
Data," Applied Economics, 42(1-3): 291-296.

Marvasti, Akbar (2007) "Foreign-Born Teaching Assistants and Student Achievement:
An Ordered Probit Analysis," The American Economist, 51(2): 61-71.

Marvasti, Akbar and Smyth David (2006) "Barter's Role in Money-Income
Relationship," Pacific Economic Review, 11(3): 395-408.

Marvasti, Akbar (2006) "A Contingent Valuation of Customer Delay in Medical
Services;' Eastern Economic Journal, 32(1 ): 31-45.

Marvasti, Akbar (2005) "U.S. Academic Institutions and Foreign-Born Instructors'
Language Proficiency," Journal ofEconomic Issues, 39(1): 151-76.

Marvasti, Akbar and Canterbery, Ray (2005) "Culture and Other Barriers in Motion
Pictures Trade," Economic Inquiry, 45(1 ): 39-54.

Canterbery, Ray and Marvasti, Akbar (2001) "The U.S. Motion Pictures Industry: An
Empirical Approach," The Review ofIndustrial Organization, 19(1): 81-98.

Marvasti, Akbar and Smyth, David (2001) "The Impact of Trend and Cyclical
Behavior of Inflation and Inventories on Barter," Applied Economics Letters, 8(5): 351-
53.

Marvasti, Akbar (2000) "Resource Characteristics, Extraction Costs, and Discovery of a
New Resource Base," Environmental and Resource Economics, 17(4): 397-410.

Marvasti, Akbar (2000) "Motion Pictures Industry: Economies of Scale and Trade,"
International Journal ofthe Economics ofBusiness, 7(1): 99-114.

Marvasti, Akbar (2000) "Waiting Time and Production Uncertainty in Medical
Services," Quality and Quantity: International Journal ofMethodology, 34(2): 115-35.
                               3
Marvasti, Akbar and Smyth, David (1999) "The Effect of Barter on the Demand for
Money: An Empirical Analysis," Economics Letters, 64(1 ): 73-80.

Marvasti, Akbar (1998) "An Assessment of International Technology Transfer Systems
and the New Law of the Sea," Ocean and Coastal Management, 39(3): 197-210.

Marvasti, Akbar and Smyth David (1998) "Barter in the U.S. Economy: A
Macroeconomic Analysis," Applied Economics, 30(8): 1077-88.

Marvasti, Akbar (1996) "Reserve Characteristics and Mining Costs: An Empirical
Study of the Phosphate Industry," Environmental and Resource Economics, 7(3): 357-
73.

Canterbery, Ray, and Marvasti, Akbar (1994) "Two Coases or Two Theorems? A
Reply," (with Ray Canterbery), Journal ofEconomic Issues, 28(1): 218-26.

Marvasti, Akbar (1994) "International Trade in Cultural Goods: A Cross-sectional
Analysis," Journal ofCultural Economics, 18(2): 135-148.

Canterbery, Ray and Marvasti, Akbar (1992) "The Coase Theorem as a Negative
Externality," Journal ofEconomic Issues, 26(4): 1179-89.

Marvasti, Akbar and Riggs, Stan (1989) "The U.S. Phosphate Industry: Pressures for
Evolutionary Change," Marine Technology Society Journal, 23(1 ): 27-36.

Marvasti, Akbar (1989) "A Conceptual Model for the Management of International
Resources: The Case of Seabed Minerals," Ocean Development and International Law,
20(3): 273-284.

Marvasti, Akbar (1989) "Alternative Regimes for Exploitation of Manganese Nodules
and Their Impacts," Journal ofPolicy Modeling, 10(2): 317-19.

Marvasti, Akbar and Riggs, Stan (1987) "Potentials for Marine Mining of Phosphate in
the U.S. Exclusive Economic Zone (EEZ)," Marine Mining, 6(3): 291-300.

Book Chapters:

Marvasti, Akbar (2013) "The Coase Theorem as a Negative Externality," (with Ray
Canterbery), in The Coase Theorem, Edited by Richard A. Posner and Francesco Parisi,
Edward Elgar Publishing Inc., Northampton, MA.

Marvasti, Akbar (2007) ''Nonlinear Regressions," Macmillan's International
Encyclopedia of Social Sciences, Edited by William A. Darity, Macmillan Reference
USA.

Marvasti, Akbar (2007) "Protectionism," Macmillan's International Encyclopedia of
Social Sciences, Edited by William A. Darity, Macmillan Reference USA.
                              4
                Other Publications:

                Marvasti, Akbar (2014) "Crew Injuries and Fatalities, Employment Estimates, and
                Casualty Rates in the Gulf of Mexico Commercial Fisheries," NOAA Technical
                Memorandum, March. NMFS-SEFSC-656.

                Marvasti, Akbar and Canterbery, Ray (1991) "Intra-industry Trade in Culture: The
                U.S. and Canada," Proceedings of the International Trade and Finance Association
                Meeting, 159-74.

PAPERS
UNDER REVIEW
                "Minimum Information Management and Price-Abundance Relations in a Fishery".

                "A Panel Data Analysis of Anti-dumping Duties in Seafood Trade: A Gravity Model
                Approach".

                "Occupational Safety in Fisheries of the Gulf of Mexico: A Difference-In-Difference
                Approach".

                "Did Tradable Quota Rights Really Affect Feet Size? The Case ofIFQ Programs in
                the Gulf of Mexico," with Sarni Dakhlia.
                "Risk Perceptions in a Fishery: Is there a Rational Learning Process?".
WORK IN PROGRESS

                "Risk Assessment and Commercial Fishing Vessel Property Insurance."

                "Renewable Natural Resource Scarcity Trends: Evidence from the U.S. Fisheries."

PRESENTATIONS
                "Risk Perceptions in a Fishery: Is there a Rational Leaming Process?". Western
                Economic Association International, San Francisco, 2019.
                "A Panel Data Analysis of Anti-dumping Duties in Seafood Trade: A Gravity Model
                Approach", Western Economic Association International, San Francisco, 2019.
                "Risk Perceptions in a Fishery: Is there a Rational Leaming Process?". Eastern
                Economic Association, New York, 2019.
                "Red Snapper and Grouper-Tilefish IFQ Programs and Occupational Fatalities in the
                Gulf of Mexico," with Sarni Dakhlia, Gulf of Mexico Fishery Management Council,
                Tampa,January,2018
                "Effect of the Government Regulations on the Severity of Injuries in the Gulf of
                Mexico Commercial Fisheries," Southern Economic Association, Tampa, 2017.



                                               5
"Occupational Safety in Fisheries of the Gulf of Mexico: A Difference-In-Difference
Approach," Western Economic Association International, San Diego, 2017.

"Market for Quota for Red Snapper and Grouper/Tilefish IFQ Programs in the Gulf
of Mexico," with Sarni Dakhlia, North American Association of Fisheries Economists
(NAAFE) meetings, La Paz, Mexico, 2017.

"The Effect ofTradable Fishing Quota on Feet Composition and Risk oflnjury: the
Case of the Red Snapper Fishery in the Gulf of Mexico," with Sarni Dakhlia,
International Institute of Fisheries Economics and Trade (IIFET), Aberdeen,
Scotland, 2016.

"Red Snapper and Grouper-Tilefish IFQ Programs and Occupational Fatalities in the
Gulf of Mexico," with Sarni Dakhlia, International Institute of Fisheries Economics
and Trade (IIFET), Aberdeen, Scotland, 2016.

"Potential Effects of Global Warming on the Commercial Fisheries of the Southeast
U.S. Waters," NOAA Fisheries Climate Socioeconomic Workshop, Seattle, 2015.

"Occupational Injuries in the Shrimp Harvesting in the Gulf of Mexico and the Value of
Statistical Life," North American Association of Fisheries Economists (NAAFE)
meetings, Kitchikan, 2015.

"Can Time Series Analysis of Price be Useful in Fishing Quota Allocation Decisions in
Fishery?," NOAA Fisheries Economic Considerations of Allocation Decisions
Workshop, Seattle, 2014 ..

"An Analysis of Fatal Commercial Fishing Accidents," Southern Economic Association
meetings, Tampa, 2013.

"Red Snapper Price Volatility under Individual Fishing Quota Management Regime
with Quota Changes and Oil Spill," with Tony Lamberte, Southern Economic
Association meetings, New Orleans, 2012.

"Estimating a Structural Model of the Demand for Gulf of Mexico Shrimp" (with David
Carter), North American Association of Fisheries Economists (NAAFE) meetings,
Honolulu, 2011.

"Estimating Outdoor Recreation Demand: A Revealed Preference Approach," Rosentiel
School of Marine and Atmospheric Science, University of Miami, Miami, FL, October
2010.

"Barter and Business Cycles: Further Evidence," with David Smyth, Western Economic
Association International meetings, Portland, 2010.

"Occupational Safety and Language Proficiency", International Relations Colloquium of
Pomona College and the Department of Economics, Pomona College, December, 2009.


                               6
"Occupational Safety and .Language Proficiency", Western Economic Association
International meetings, Honolulu, 2008.

"An Analysis of Barter in Broadcasting Industry," Western Economic Association
International meetings, Seattle, 2007.

"An Econometric Analysis of Ocean Mineral Exploration Activities," Eastern Economic
Association meetings, New York:, 2007.

"Forecasting Accuracy of Fixed Business Investment vs. Inventory Investment," with
David Smyth, Western Economic Association International meetings, San Diego, 2006

"A Welfare Estimation of Beach Recreation Demand with Aggregate Data," Western
Economic Association meetings, San Diego, 2006.

"Forecasting Accuracy of Fixed Business Investment vs. Inventory Investment," with
David Smyth, International Symposium on Forecasting, San Antonio, 2005

"U.S. Academic Institutions and Foreign-Born Instructors' Language Proficiency,"
Southwestern Social Science Association meetings, Albuquerque, 2005.

"Estimating Outdoor Recreation Demand: A Revealed Preference Approach," Western ·
Economic Association International meetings, Vancouver, 2004.

"U.S. Academic Institutions and Foreign-Born Instructors' Language Proficiency,"
Southwestern Society of Economists, Houston, 2003.

"The Role of Barter in the Money-Income Causality," with David Smyth, International
Atlantic Economic Conference, Washington D.C., 2002.

"Theory of Endogenous Protectionism: The U.S. Motion Pictures Industry," with E. R.
Canterbery, Western Economic Association meetings, Seattle, 2002

"Foreign-born Teaching Assistants and Student Achievement: An Ordered Probit
Analysis," Southern Economic Associatio°' Tampa, 2001.

"Foreign-Born Teaching Assistants and the Academic Performance of Undergraduates:
A Reappraisal," Western Economic Association meetings, San Francisco, 2001.

"Mineral Prices and Exploration Efforts: Evidence From Patent Activities in Ocean
Mining," Western Economic Association meetings, San Francisco, 2001.

"Money-Income Causality in the Presence of Barter," Western Economic Association
International meetings, Vancouver, 2000.

"Estimates of Demand and Supply for Physician Services: A Panel Data Analysis,"
Southern Economic Association meetings, New Orleans, 1999.


                             7
"The Demand for Ammonium Sulfate in the U.S.," Western Economic Association
International meetings, San Diego, 1999.

"Recycling as a Method of Reducing Hazardous Waste: A Model Applied to Phosphate
Industry," Southern Economic Association meetings, Baltimore, 1998.

"The Effect of Barter on the Demand for Money: An Empirical Analysis," with David
Smyth, Southern Economic Association meeting, Baltimore, 1998.

"Gravity and Iceberg Models: Applications to the Motion Pictures Trade," with E. R
Canterbery, International Trade and Finance Association meetings, Chicago, 1998.

"A Microeconomic Analysis of Barter in Broadcasting Industry," Southern Economic
Association meetings, Atlanta, 1997.

"Cultural Distance and Film Trade," with E.R Canterbery, Southern Economic
Association meetings, Washington D.C., 1996.

"Productivity Change in the U.S. Phosphate Industry," Western Economic Association
International meetings, San Francisco, 1996.

"An Estimation of Demand and Supply for Physician Services," Southern Economic
Association meeting, New Orleans, 1995.

"Growth of Barter Trade in the U.S. Economy," Western Economic Association
International meetings, San Diego, 1995.

"The Impatient Patient: An Empirical Study of Office Waiting, "Southwestern Society
of Economists meetings, Houston, 1995.

"A Contingent Valuation of Customer Delay in Medical Services," Southern Economic
Association meeting, Orlando, 1994.

"Productivity Bias in the Purchasing Power Parity Theory of Exchange Rate," Western
Economic Association International meeting, Vancouver, 1994.

"An Empirical Test of Purchasing Power Parity for Iran," Southern Economic
Association meetings, New Orleans, 1993.

"International Trade in Culture: A Cross-sectional Analysis," Application of Social and
Economic Research in Economic Development Planning meetings, Tehran, 1992.

"A Welfare Analysis of Patient Waiting Time," Southern Economic Association
meetings, Washington D. C., 1992.

"Mineral Prices and Exploration Expenditures," Southwestern Society of Economists
meetings, San Antonio, 1992.

                               8
             "International Trade in Culture: A Cross-sectional Analysis," Southwestern Society of
             Economists meeting, Houston, 1991.

             "Motion Picture Industry: Economies of Scale and Trade," with E. R. Canterbery,
             Atlantic Economic Association meetings, Washington D. C., 1991.

             "Economic Consequences of the Persian Gulf War," panel presentations and discussions,
             on the Gulf War, UH-Downtown, Houston, February 8, 1991.

             "Intra-industry Trade in Culture: The U.S. and Canada," with E. R. Canterbery,
             International Trade and Finance Association meeting, New Orleans, 1991.

             "Exploitation of International Common Property Resources: A Public Choice
             Perspective," with E. R. Canterbery, South.em Economic Association meetings, New
             Orleans, 1990.

             "Waiting Time and Production Uncertainty in Medical Services," Southern Economic
             Association meetings, Orlando, 1989.

             "Intra-Industry Trade Barriers Between the U.S. and Canadian Cultural Industries," with
             E. R. Canterbery, Eastern Economic Association meeting, Baltimore, 1989.

             "Antarctica and International Mobility of Land" with E. R. Canterbery, Eastern
             Economic Association meetings, Arlington, 1987.

             "An Evaluation of International Technology Transfer under the Law of the Sea Treaty",
             Global Development Conference, Maryland, 1986.

             "Alternative Regimes for Exploitation of Manganese Nodules and Their Impacts,"
             Eastern Economic Association meetings, Philadelphia, 1986.

WORK EXPERIENCE
             Government:

             August 2010-Present
             Economist (ZP 4)
             Southeast Fisheries Research Center
             NOAA, Department of Commerce
             Miami,FL

             Academics:

             Fall 2012-Spring 2017
             Adjunct Professor of Economics
             Economics Department, University of Miami, Coral Gables

             2008-2010 (2009 Tenured)
             Professor of Economics
                                            9
          University of Southern Mississippi, Hattiesburg, MS

          2006-2008
          Associate Professor of Economics
          University of Southern Mississippi, Hattiesburg, MS

          2005-2006
          Visiting Professor of Economics
          Pomona College, Claremont, CA

          2000-2005
          Professor of Economics
          University of Houston-Downtown, Houston, TX

          1993-2000 (Tenured)
          Associate Professor of Economics
          University of Houston-Downtown, Houston, TX

          1990-1993
          Assistant Professor of Economics
          University of Houston-Downtown, Houston, TX

          1985-1990
          Visiting Assistant Professor of Economics
          East Carolina University, Greenville, NC

          Fall 1984-Summer 1985
          Instructor of Economics
          Louisiana State University, Baton Rouge, LA 70803

          Consulting:
          2003
          Galveston Island Convention & Visitors Bureau-' Prepared a report on "Demand
          Estimate for Apffel Park, Galveston Island.

          2002
          Medical Equipment Network for the Disabled (MEND Project)- Wrote an extensive
          needs assessment report to attract funding to a charitable organization: "Needs
          Assessment: Status of the Disadvantaged Population in the Houston Area."

          Other:
          1974-1976
          Served as a supervisor of the Literacy Corps in Sari, Iran, while a Lieutenant in the
          Iranian Armed Forces.

COURSES   Industrial Organization
TAUGHT    Business Forecasting
          Econometrics
                                        10
"   I   ~   •




                   Statistics
                   Health Economics
                   Environmental and Natural Resource Economics
                   Intermediate Macroeconomics
                   Intermediate Microeconomics
                   Money and Banking
                   International Economics (Graduate and Undergraduate)
                   Global Macroeconomics (Graduate)
                   Managerial Economics (Graduate)
                   Economic Processes (Graduate)
                   Business Economics (Graduate)
                   Economics of Government Regulations (Graduate)

    PROFESSIONAL   A Member of:
    STATUS         American Economic Association
                   Southern Economic Association
                   Western Economic Association International
                   Association of Environmental and Resource Economists
                   Canadian Economic Association

    SERVICES TO    Sample of Journal Referee:
    PROFESSION     Applied Economics, The American Economist, Bulletin of Economic Research,
                   Contemporary Economic Policy, Data in Brief, Economic Change and Restructuring,
                   Eastern Economic Journal, The Economic Journal, Economic Modelling, Empirical
                   Economics, Journal of Economics and Finance, The Journal of Media Economics,
                   Journal of Money Credit and Banking, Journal of Economic Behavior and Organization,
                   Land Economics, Southern Economic Journal, Ocean and Coastal Management.

    OTHER          Media Experiences:
    SERVICES       Oregon Public Broadcasting- Topic: Barter and Recession (March, 2009)
                   Miami Herald-Topic: Barter Transactions (June, 2007)
                   New York Times- Topic: Barter Transactions (October, 2006)
                   Christian Science Monitor- Topic: Foreign-Born in Academia (April, 2005)
                   Wall Street Journal-Topic: Barter Transactions (December, 2004)

    REFRENCES      Available upon reques.




                                                11
             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                           Office of Federal Operations
                                  P.O. Box 77960
                             Washington, DC 20013

                                      Akbar Marvasti, a/k/a
                                          Alfred S., 1
                                         Complainant,

                                                v.

                                      Wilbur L. Ross, Jr.,
                                          Secretary,
                                   Department of Commerce
                       (National Oceanic & Atmospheric Administration),
                                           Agency.

                                    Appeal No. 2019001975

                                 Hearing No. 510-2016-00239X

                                    Agency No. 54201500190

                                           DECISION

Complainant filed a timely appeal, pursuant to 29 C.F.R. § 1614.403, from the Agency's October
16, 2018 final order concerning an equal employment opportunity (EEO) complaint alleging
employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (Title VII), as
amended, 42 U.S.C. § 2000e et seq.

At the time of events giving rise to this complaint, Complainant was employed by the Agency as
an Economist, ZP-0110-III, with the Agency's Southeast Fisheries Science Center in Miami,
Florida. On July 14, 2015, Complainant filed an EEO complaint alleging discrimination by the
Agency on the bases ofreligion (Muslim) and national origin (Iranian) when he was denied a non-
competitive promotion.

After its investigation into the complaint, the Agency provided Complainant with a copy of the
report of investigation and notice of right to request a hearing before an Equal Employment
Opportunity Commission (EEOC or Commission) Administrative Judge (AJ). Complainant
timely requested a hearing. The Agency submitted a motion for a decision without a hearing. The
AJ subsequently issued a decision by summary judgment in favor of the Agency.



1
 This case has been randomly assigned a pseudonym which will replace Complainant's name
when the decision is published to non-parties and the Commission's website.
                                                 2                                     2019001975

The Agency issued its final order adopting the Al's finding that Complainant failed to prove
discrimination as alleged. The instant appeal followed.

The Commission's regulations allow an AJ to grant summary judgment when he or she finds that
there is no genuine issue of material fact. 29 C.F .R. § 1614.109(g). An issue of fact is "genuine"
if the evidence is such that a reasonable fact finder could find in favor of the non-moving party.
Celotex v. Catrett, 477 U.S. 317; 322-23 (1986); Oliver v. Digital Equip. Corp., 846 F.2d 103, 105
(1st Cir. I 988). A fact is "material" if it has the potential to affect the outcome of the case. In
rendering this appellate decision, we must scrutinize the Al's legal and factual conclusions, and
the Agency's final order adopting them, de novo. See 29 C.F.R. § 1614.405(a)(stating that a
"decision on an appeal from an Agency's final action shall be based on a de novo review ... "); see
also Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO-MD-
110), at Chap. 9, § VI.B. (as revised, August 5, 2015)(providing that an administrative judge's
determination to issue a decision without a hearing, and the decision itself, will both be reviewed
de novo).

In order to successfully oppose a decision by summary judgment, a complainant must identify,
with specificity, facts in dispute either within the record or by producing further supporting
evidence and must further establish that such facts are material under applicable law. Such a
dispute would indicate that a hearing is necessary to produce evidence to support a finding that the
agency was motivated by discriminatory animus. Here, however, Complainant has failed to
establish such-a dispute,-Even-construing-any-inferences raised by the undisputed facts in favor of
Complainant, a reasonable fact-finder could not find in Complainant's favor.

Upon careful review of the Al's decision and the evidence of record, as well as the parties'
arguments on appeal, we conclude that the AJ correctly determined that the preponderance of the
evidence did not establish that Complainant was discriminated against by the Agency as alleged.

Accordingly, we AFFIRM the Agency's final order adopting the Al's decision.

                             STATEMENT OF RIGHTS - ON APPEAL
                                 RECONSJDERA TION (M0617)

The Commission may, in its discretion, reconsider the decision in this case if the Complainant or
the Agency submits a written request containing arguments or evidence which tend to establish
that:
                         /
        l.    T~e appeliate decision involved a clearly erroneous interpretation of material fact or
               law;or
       2.     The appellate decision will have a substantial impact on the policies, practices, or
               operations of the Agency.

Requests to reconsider, with suppo1ting statement or brief, must be filed with the Office of Federal
Operations (OFO) within thirty (30) calendar days ofreceipt of this decision.
                                                                                    3                                      2019001975

                                 A party shall have twenty (20) calendar days of receipt of another party's timely request for
                                 reconsideration in which to submit a brief or statement in opposition. See 29 C.F.R. § 1614.405;
                                 Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO MD-110),
                                 at Chap. 9 § VII.B (Aug. 5, 2015). All requests and arguments must be submitted to the Director,
                                 Office of Federal Operations, Equal Employment Opportunity Commission. Complainant's
                                 request may be submitted via regular mail to P.O. Box 77960, Washington, DC 20013, or by
                                 certified mail to 131 M Street, NE, Washington, DC 20507. In the absence of a legible postmark,
                                 the request to reconsider shall be deemed timely filed if it is received by mail within five days of
                                 the expiration of the applicable filing period. See 29 C.F.R. § I 614.604. The agency's request
                                 must be submitted in digital format via the EEOC's Federal Sector EEO Portal (FedSEP). See 29
                                 C.F.R. § 1614.403(g). The request or opposition must also include proof of service on the other
                                 party.

                                 Failure to file within the time period will result in dismissal of your request for reconsideration as
                                 untimely, unless extenuating circumstances prevented the timely filing of the request. Any
                                 supporting documentation must be submitted with your request for reconsideration. The
                                 Commission will consider requests for reconsideration filed after the deadline only in very limited
                                 circumstances. See 29 C.F.R. § 1614.604(c).


                                                 COMPLAINANT'S RIGHT TO FILE A CIVIL ACTION (S0610) .

                                 You have the right to file a civil action in an appropriate United States District Court within ninety
                                 (90) calendar days from the date that you receive this decision. If you file a civil action, you must
                                 name as the defendant in the complaint the person who is the official Agency head or depa1tment
                                 head, identifying that person by his or her full name and official title. Failure to do so may result
                                 in the dismissal of your case in court. "Agency" or "depaitment'' means the national organization,
                                 and not the local office, facility or department in which you work. If you file a request to reconsider
                                 and also file a civil action, filing a civil action will terminate the administrative processing of
                                 your complaint.


                                                             RIGHT TO REQUEST COUNSEL (Z0815)
__   ,,,.--------......"'-. ,.
                                 If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request
                                 permission from the court to proceed with the civil action without paying these fees or costs.
                                 Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
                                 court to appoint an attorney for you. You must submit the requests for waiver of court costs or
                                 appointment of an attorney directly to the court, not the Commission. The comt has the sole
                                 discretion to grant or deny these types of requests.
                                                  4                                      2019001975

Such requests do not alter the time limits for filing a civil action (please read the paragraph titled
Complainant's Right to File a Civil Action for the specific time limits).

FOR THE COMMISSION:




Office of Federal Operations


January 14. 2020
Date
                      NOAA CML RIGHTS OFFICE
                      EEO COUNSELOR'S REPORT


EEO COUNSELOR:                     Coneshea V. Simpson

CASE NUMBER:                       54-2015-00190

EEO/ADR MEDIATION PROGRAM:         No

AGENCY:                            Civil Rights Office
                                   Office of the Chief Administrative Officer
                                   1305 East West Highway
                                   Room 7500
                                   SilverSpring,MD 20910

TELEPHONE:                         (301) 713-0548

FAX:                               (301) 713-0983

PART I. INFORMATION ABOUT THE AGGRIEVED

Name:                              Akbar Marvasti

Title/Series/Grade:                Economist, ZP-0110-III

Area:                              Southeast Fisheries Science Center

Org. Unit:                         National Marine Fisheries Service (NMFS)

Status:                            Permanent

Home Address:                      9440 Tangerine Place, #401
                                   Davie, FL 33324

Home Telephone:                    (601) 466-0008

Work Address:                      75 Virginia Beach Drive
                                   Miami, FL 33149

Work Telephone:                    (305) 361-4243

E-Mail:                            akbar.marvasti@noaa.gov




                               1
 Anonymity:                                      No

 Union:                                          No

Aggrieved Representative:                        NIA

Address & Telephone Number:

Fax:

Email:

PART II. CHRONOLOGY OF EEO COUNSELING:

Date of Initial Contact with EEO Office:         6/3/2015

Contacted Civil Rights Office by:                Email

Date of Initial Interview with Counselor:        6/4/2015

Date of Alleged Discriminatory Events:           5/28/2015

45 th Day Mter Event:                            7/12/2015

Reason for Delay Contact beyond 45 days, if applicable: NIA

Extension Granted:                              No

Expiration Date of Extension:                   NIA

Date of Rights & Responsibilities Notice issued: 61412015

Date of ADR Election Form issued:               61412015

Date of Election Notice issued:                 614/2015

Date Notice of Right to File issued:            71212015

Date Counselor's Report Due to OCR:             712912015




                                            2
 PART III. BASES FOR ALLEGED DISCRIMINATION:

National Origin (Iran), Religion (Muslim)

PART IV. PRECISE DESCRIPTION OF THE ISSUES COUNSELED:

Akbar Marvasti (Aggrieved), an Economist at the Southeast Fisheries Science Center (SEFSC),
NMFS, alleges discrimination based on national origin an~ religion when:

       1) On May 28, 2015, he learned that his application package for a promotion to an
          Economist, ZP-0110-IV, was rejected by Dr. Theo Brainerd, Deputy Science
          Director; ultimately preventing a review by the Personnel Management Advisory
          Committee (PMAC), a necessary step in the promotion process.

REMEDY REQUESTED:

       1) A promotion to the ZP-IV.
       2) Allow PMAC to review his application package to determine scientific qualifications
          for a promotion.
       3) Allow use of publications completed prior to SEFSC employment as credible
          research documents required by PMAC.

PART V. INFORMATION ABOUT THE RESPONDING OFFICIALS:

Nameffitle:          Matthew McPherson, Director, Social Science Research Group, Southeast
                     Fisheries Science Center (SEFSC), NMFS

Address:             75 Virginia Beach Drive
                     Miami, FL 33149

Telephone:           (305) 365-4112

Relationship
To Aggrieved:        Immediate Supervisor


Name/Title:          Dr. Theo Brainerd, Deputy Director, SEFSC, NMFS

Address:             75 Virginia Beach Drive
                     Miami, FL 33149

Telephone:           (305) 361-4284

Relationship
To Aggrieved:        Second-line Supervisor



                                               3
  THE COUNSELOR ADVISED THE AGGRIEVED PERSON IN WRITING OF RIGHTS
  AND RESPONSIBILITIES:

  PART VI. SUMMARY OF COUNSELOR'S INQUIRY:

  Initial interview with Akbar Marv~sti, the Aggrieved, June 3, 2015.

  Akbar Marvasti (the Aggrieved) alleged that on May 28, 2015, his immediate supervisor,
  Matthew McPherson, Director, Social Sciences Research Group, provided specifics about why
  his application package for a promotion was denied a review through the Personnel Management
  Advisory Committee (PMAC), by Dr. Theo Brainerd, Deputy Science.Director. The Aggrieved
  stated that according to Dr. Brainerd's April 10, 2015 memo, he had not met the requirements
  outlined in the Southeast Fisheries Science Center's (SEFSC) Research Level Evaluation
  Procedures. Specifically, the Aggrieved had not produced five (5) mission-related publications
  within the past four (4) years.

  Note: The SEFSC Research Level Evaluation Procedures outlines the process for
  evaluating the level of research conducted by scientist, and is used as a component to
  promotion packages submitted to the Workforce Management Office for career-ladder and
  non-competitive promotions (accretion of duties).

 The Aggrieved stated that prior to his employment with the SEFSC, he produced several viable
 publications that were acknowledged by his former SEFSC supervisor, Dr. Jim Waters. The
 Aggrieved stated that before retiring, Dr. Waters expressed his belief that the Aggrieved was
 already qualified for the band IV level, but could not be hired at that level because the vacancy
 announcement, from which he had been hired, was posted as a band III. The Aggrieved further
 stated that Dr. Waters added language in his 2011 Performance Plan, asserting that his
 completion of the "demand curve for shrimp" project would justify a nomination for his
 promotion. The Aggrieved stated that Dr. Waters clearly indicated, verbally and in writing, that
 his prior academic experience and publication record would qualify him for a promotion shortly
 after his August 2010 employment with the SEFSC.

 The Aggrieved stated that when he reviewed the memo from Dr. Brainerd, he was perplexed by
 the requirement of mission-related work, since it was never mentioned during his discussions
 with Dr. Waters, Mr. McPherson, Dr. Peter Thompson (PMAC Chair), or Dr. Brainerd. The
 Aggriev:ed insisted that he had several lengthy conversations with management about the PMAC
 process to verify the requirements for a promotion, and was confident of his approval, -based on
 their feedback. However, when he was informed that his application would not be reviewed by
 PMAC, based on a preliminary review by Dr. Brainerd, he felt discriminated against based on his
 religion and national origin. Specifically, he believed that Dr. Brainerd intentionally created a
 requirement for mission-related publications, knowing that the Aggrieved was unaware of and
 could not meet the requirement.                              ·

  The Aggrieved also mentioned that initially, Mr. McPherson supported his promotion package,
. and then later expressed doubt about it meeting the required ctj.teria. However, after further
  discussion with the Aggrieved, Mr. McPp.erson acquiesced. The Aggrieved stated that


                                                 4
 Mr. McPherson's wavering support has led him to believe that he was assisting Dr. Brainerd in
 denying his promotion to the band IV.

 Interview with Matthew McPherson, Director, Social Sciences Research Group, SEFSC,
 NMFS, June 12, 2015.

 Mr. McPherson supervised the Aggrieved for nine (9) month, and was aware (through
conversations with the Aggrieved) that Dr. Waters believed that he qualified for a promotion to.
the band IV. Mr. McPherson asserted that he did not have a conversation with Dr. Waters about
promoting the Aggrieved, nor was it promised in writing.

Mr. McPherson stated that he initially supported the Aggrieved promotion package, but after
further review, realized that although he was a highly qualified researcher, his latest publications
were not related to fisheries. Mr. McPherson added that this caused him to doubt that the
Aggrieved publications could be use4 to meet the PMAC requirement of five (5) peer review
publications. However, when he approached the Aggrieved about his concerns, he did not agree
with his interpretation. Therefore, Mr. McPherson agreed to submit the necessary supervisory
recommendation and other documents, believing that the Aggrieved deserved the opportunity to
have the PMAC review his package and make the final decision.

Mr. McPherson stated that when he received the memo from Dr. Brainerd explaining that the
promotion package would not be reviewed by the PMAC, he believed it was strictly based on the
lack of mission-related publications. Mr. McPherson added that he hoped at least one of the
publications, closely related to fisheries, would be accepted, but it was published beyond the
tirneframe of four (4) years.

Mr. McPherson confirmed that since his employment with the SEFSC in October 2014, he
recommended two (2) employees (including the Aggrieved) for a promotion; of which one (1)
had mission-related scientific research, which was classified at the next grade level by the
PMAC.

Mr. McPherson reiterated that the Aggrieved produced many reputable publications, but none
were mission-related. He also added that he had extensive discussions with the Aggrieved about
publications; suggesting ways to complete mission-related publications within shorter
tirneframes, in order to meet the requirements for a promotion. Mr. McPherson stated that the
Aggrieved was currently working on mission-related publications, but they were not yet
completed. He added that he did not believe the Aggrieved could be promoted internally for
work accomplished outside of NOAA, unless it was fisheries-related.

Interview with Dr. Theo Brainerd, Deputy Science Director, SEFSC, NMFS,
June 15, 2015.

Dr. Brainerd has served as the Deputy Science Director since 2008, and was aware (through
conversations with the Aggrieved) that Dr. Waters promised to promote him to the band IV
grade level. Dr. Brainerd confirmed that his role in the PMAC process was to ensure that



                                                5
 packages included all of the required materials, prior to submission to the committee for
 scientific evaluation.

Dr. Brainerd stated that when he reviewed the titles and abstracts of the publications submitted
by the Aggrieved, he realized that none of them were mission-related, which was one of the
requirements for a promotion based on an accretion of duties. Dr. Brainerd stated that after his
initial review, he met with Dr. Thompson and concurred that the package did not include the
required number of mission-related publications. Dr. Brainerd stated that the decision was not
based on national origin or religion, and he was unaware of the Aggrieved' s religion.

Dr. Brainerd added that although the Aggrieved was hired without mission-related publications,
it was expected that he would obtain them.sometime afterwards. However, the Aggrieved had
not published any mission-related publications within his five (5) years with the SEFSC.

Dr. Brainerd stated that although the PMAC evaluation procedures do not specifically outline the
need for mission-related work; because the promotion is based on an accretion of duties, it is
assumed. Dr. Brainerd added that it would be unreasonable for an employee to expect a
promotion, _through an accretion of duties, for work performed prior to employment with the
agency. He further explained that the PMAC included peer scientist assigned to review mission-
related work to determine if it met higher graded· scientific work.                              ·

Dr. Brainerd stated that in 2011, the Aggrieved (during his probationary period) mentioned that
he should be promoted to the band IV level. At that time, and for many years since, even though
he explained the PMAC process to the Aggrieved, he insisted that he was already qualified,
despite the lack of mission-related publications.

Dr. Brainerd confirmed that in the past two (2) years, he recalled receiving 21 applications for
promotion. Of those, 11 were submitted to the PMAC; 10 were successfully promoted and one
(1) was denied. Dr. Brainerd asserted that the Aggrieved was the only employee requesting a
promotion and claiming no knowledge of a requirement for ~ssionrrelated publications.

Interview with Dr. Peter Thompson, Director of Operation Management &
Information/PMAC Chair, July 1, 2015.

Dr. Thompson has served as the PMAC Chair since 2005.

Dr. Thompson stated that although mission-related research is not directly outlined in the PMAC
evaluation procedures, it is assumed and required to determine the caliber of research.
Dr. Thompson stated that since the promotion is based on an accretion of duties, the committee
needs to be able to identify research completed since employment with the agency.

Dr. Thompson stated that since PMAC was on hold for several years, he had many conversations
with the Aggrieved about how the process worked, and had recommended that he publish
documents while PMAC was on hold, so that he would be ready once it was re.established.
Dr. Thompson stated that during his conversations with the Aggrieved, he did not recall
specifically mentioning the requirement of mission-related work, but it is understood that peer


                                                6
scientists reviewing packages would not be familiar with external/non-related research, and
would not be able to identify and assess work perfmmed at the band IV level within
NOAA/SEFSC.

Dr. Thompson stated that even if Dr. Waters had promised the Aggrieved a promption, he would
still be required to go through the PMAC process.

Follow-up with Akbar Marvasti, Aggrieved, July 23, 2015.

The Aggrieved stated that he never had conversations with Dr. Brainerd about the requirement
for mission-related work for a promotion. The Aggrieved also stated that he believed that
Dr. Brainerd, along with Mr. McPherson and Dr. Thompson met and agreed on reasons to deny
his promotion, prior to the submission of his application.

The Aggrieved stated that he believed it was important to produce high quality publications,
rather than completing low caliber research. Therefore, it has taken him longer to produce
mission-related publications. For this reason, he insisted that his work, p1ior to NOAA, should
have been accepted for review by the PMAC.

PART VTI. SUMMARY OF INFORMAL RESOLUTION ATTEMPT:

The EEO Counselor advised management of the requested remedies. Management did not agree
to the remedies sought by the Aggrieved.

CLOSURE:

The Aggrieved was advised of the results of the inquiry. The Aggrieved was dissatisfied with the
response from management. On July 2, 2015, the Notice of Right to File a Discrimination
Complaint, including a Formal Complaint of Discrimination was issued. The Aggrieved was
advised that he had 15 calendar days from receipt of notice to file a formal complaint.



Coneshea V. Simpson
Name of EEO Counselor




                                               7
                                        Attachments



1. Rights and Responsibilities/Election Forms
2. Notice of Right to File




                                                8
                                           ;; ,r:;-~1 - .
                                           tr~


                                                            National Oceanic and Atmospheric Administration
                                                            OFFICE OF THE CHIEF ADMINISTRATIVE OFFICER
                                                            CIViL RIGHTS OFFICE




                                           July 2, 2015




Dr. Akbar Marvasti
9440 Tangerine Place, #401
Davie, FL 33324

Re: Notice of Right to File a Discrimination Complaint within 15 Calendar Days

On June 3, 2015, you contacted the NOAA Civil Rights Office alleging discrimination based on
national origin (Iran) and religion (Muslim) when you were denied a promotion to the position of
Economist, ZP-0110-IV, by Dr. Theo Brainerd, Deputy Director, Southeast Fisheries Science
Center, NMFS.                           ·

These matters have not been resolved. Thus, I am required to conclude EEO counseling and give
you this Notice.

You have the right to file a discrimination com plaint within 15 calendar days of yo_ur
receipt of this notice by using the enclosed Complaint Form CD-498, or by writing a letter
which contains the same information requested in the CD-498.

The complaint must be filed in person or by mail with either:

       Suzan Aramaki, Director
       Office of Civil ~ghts, Department of Commerce
       Swing Space - Floor C - Suite 200
         th
       14 Street and Constitution Avenue, NW
       Washington, DC 20230

              or

      Joseph E. Hairston, EEO Officer
      National Oceanic Atmospheric Administration
      CRO, SSMC4 - Room 7500
      1305 East West Highway
      Silver Spring, MD 20910




                                                                                               -:-',J·



                                                                                     Attachment'2
You must notify the Agency immediately if you decided to retain counsel or a representative for
your discrimination complaint. The name, address and telephone number of such representative
must be provided in writing, along with your signature and date, to the Compliance Division, ·
Office of Civil Rights, U.S. Department of Commerce, Herbert Hoover Building, Room 6010,
Washington, D.C. 20230.

If you have any questions, I can be reached at 1-800-452-6728 or at 301-713-0500.




                                          Coneshea . Simpson
                                          EEO Counselor


Attachment
CD-498 Complaint Form
Re: Promotion
                                                                     v.,.,.o ~-+c~- ~h-'-."""'"'""'   ~p---


        Subject: Re: Promotion
                                                                      w; ~ ae_~fer-\J '"v~--
        From: Akbar Marvasti <akbar.marvasti@noaa.gov>
        Date: Mon, 14 Jan 2013 09:04:40 -0500
        To: Bonnie Ponwith - NOAA Federal <bonnie.ponwith@noaa.gov>

        Thank you.
        Akbar

        On 1/12/2013 4:53 AM, Bonnie Ponwith - NOAA Federal wrote:

           Hi Akbar-

           . I had a meeting scheduled this week to get updates, but it had to be postponed, due to
        . , the illness of some participants. I'll be back to you with an update as soon as I can hold
          · the meeting.

           Bonnie

           On Tue, Jan 8, 2013 at 9:11 AM, Akbar Marvasti <akbar.marvasti@noaa;gov> wrote:.
             Good Morning Bonnie,

                Thank you again for the opportunity to discuss my promotion issue in November. I
                wonder if you have any information regarding when I can apply for the promotion.

                Best,
                Akbar

                On 11/8/2012 10:58 AM, Bonnie Ponwith wrote:

                  Excellent - I've got us locked in for 11:00 in my office, then.

                  Bonnie

                  On Thu, Nov 8, 2012 at 10:55 AM, Akbar Marvasti <akbar.marvasti@noaa.gov>
                  wrote:
                    Hi Bonnie,

                    11:00 is fine too. Thanks.

                    Akbar

                    On 11/8/2012 10:34 AM, Bonnie Ponwith wrote:

                     f Hi Akbar-


1of3                                                                                             8/16/2013 9:26 Mi
Re: Promotion




                I've made an error on my calendar and have a long-standing conference
                call at the time we agreed to for our conversation. May I shift our
                meeting to 11:00 a.m. the same day (Friday, 16 Nov)?

                Bonnie

                On Mon, Nov 5, 2012 at 9:09 AM, Akbar Marvasti
                <akbar.marvasti@noaa.gov> wrote:
                  Hi Bonnie,

                 That is fine. Thank you.

                  Akbar

                  On 11/4/2012 6:23 PM, Bonnie Ponwith wrote:

                    Hi Akbar-

                    I can meet with you at 9:00 a.m. on 16 November. Let me know if
                    that works for you and I'll lock it down.

                    Bonnie

                    On Thu, Nov 1, 2012 at 9:19 AM, Akbar Marvasti
                    <a~bar.marv_as!]@noaa.gov> wrote:
                      Hi Bonnie,

                      Please give me an appointment to discuss my long awaited
                      promotion with you.

                      Best Regards,
                      Akbar Marvasti




                    *********************************************
                    Bonnie J. Ponwith, Ph.D., Dir
                    Southeast Fisheries Science Center
                    NOAA Fisheries
                    305-361-4264




2 of3                                                                                   8/16/2013 9:26 AM
Re: Promotion




                    *********************************************
                    Bonnie J. Ponwith, Ph.D., Dir
                    Southeast Fisheries Science Center
                    NOAA Fisheries
                    305-361-4264




                *********************************************
                Bonnie J. Ponwith, Ph.D., Dir
                Southeast Fisheries Science Center
                NOAA Fisheries
                305-361-4264




           ********************************************~
           Bonnie J. Ponwith, Ph.D., Dir
           Southeast Fisheries Science Center
           NOAA Fisheries
           305-361-4264




3 of3                                                               8/16/2013 9:26 AM
Pf<>motio,n                                    p.,-P"""-,-h't1..-   ?.>h-t_ ~v-. ......:   ~~   1v ,· 11,,

                                                ~     ~'A-1 r...,.rMOi,~"'-- ~h--1-~: ~
         Subject: Promotion                                             (   \1 'f\"aj
         From: Akbar Marvasti <akbar.marvasti@noaa.gov>
         Date: Thu, 03 Mar 2011 09:30:27 -0500
         To: Peter Thompson <Peter.Thompson@noaa.gov>

         Hi Peter,
         Please let me know when I can come by your office again to discuss the process of
         requesting a promotion.
         Thanks,
         Akbar




lofl                                                                                        8/16/2013 9:50 AM
Re:
 . Promotion
       ;




        Subject: Re: Promotion
        From: Akbar Marvasti <akbar.marvasti@noaa.gov>
        Date: Fri, 04 Mar 2011 09:04:34 -0500
        To: Theo Brainerd <Theo.Brainerd@noaa.gov>

        That is fine. Thanks.
        Akbar
       On 3/4/2011 6:05 AM, Theo Brainerd wrote:

         Akbar             If it has to be on Monday the only time slot I have is 8:00 a.m,
         8:30       a.m.    Let me know if that's is fine with you.
         Theo

         On 3/3/2011 2:18 PM, Akbar Marvasti wrote:
          Hi Theo,
          I had a meeting with Peter this afternoon about my promotion application. PMAC
          is a possibility. Given, the approaching deadline, please give me an
          appointment for Monday.
          Thanks,
          Akbar
          On 2/23/2011 11:20 AM, Theo Brainerd wrote:

           O.K., give me a reminder then.
           On 2/23/2011 11:13 AM, Akbar Marvasti wrote:
            Hi Theo,
               Of course, I will remind you of it.
               Akbar
               On 2/23/2011 11:07 AM, Theo Brainerd wrote:

               • Akbar --- Thanks for asking. This week my calendar is pretty full.       I
               ; have meetings all day the next two days. Next week, I'll be out on
               , travel. Can it wait until the week of March 6th?
               - Theo

                On 2/23/2011 9:13 AM, Akbar Marvasti wrote:
                ' Hi Theo,
                ; Please give me an appointment sometime this week to discuss my
                ; promotion application.
                i Thanks,
                , Akbar
                                                                                                   j



1of2                                                                                          8/16/2013 9:34 AM
Re: Promotion
 .      '


            subject to change. If you are busy, a response to this email would suffice.

            With Regards,
            Akbar Marvasti




2of2                                                                                      8/16/2013 9:31 AIY.
Re: Promotion
        •

        Subject: Re: Promotion
        From: Akbar Marvasti <akbar.marvasti@noaa.gov>
        Date: Mon, 07 Mar 201113:48:41-0500
        To: 11 Benita.D.Parks11 <Benita.D.Parks@noaa.gov>
        CC: 'Theo Brainerd' <Theo.Brainerd@noaa.gov>, 'Peter Thompson'
        <Peter.Thompson@noaa.gov>

        Ms. Parks,
        Thank you for your clarification comments. I had no familiarity with the Federal
        Government personnel policies when I was hired and assumed what I was told
        was true. Now it appears that I have been misled. While I am very disappointed, it
        appears that I have to let it go this year.
        Akbar
        On 3/7/2011 11:32 AM, Benita.D.Parks wrote:
         Mr. Marvasti, you misunderstood what our conversation was this morning, you
         have two separate issues going:
         First, you are on probationary period, due to being you being new to
         government you have to serve a year probationary period, effective 8/2/2010.

            Also the second issue you were selected for Economist, ZP-0110-3 with
            promotion potential to Band 4. The regulations reads:    You may be promoted
            in this position without further competition to the ZP-0110-4 level subject
            to a determination that you have met the regulatory requirements for
            promotion, you are performing the work of the higher grade level, and you
            are recommended by your supervisor. Promotion is not guaranteed nor is a
            promise of promotion implied.
            If you have additional questions concerning your first issue which is your
            probationary period, you can contact me. If you have questions concerning
            your promotion potential you can contact your supervisor. Thanks

          -----Original Message-----
          From: Akbar Marvasti [mailto:Akbar.Marvasti@noaa.·gov]
          Sent: Monday, March 07, 2011 9:43 AM
        . To: Theo Brainerd
          Cc: Peter Thompson; Benita D Parks
          Subject: Promotion
                                                                                                 l
            Hi Theo,
            Thank you for your time to discuss my intention to apply for promotion this
            year. I just spoke with Ms. Parks regarding my promotion application. She
            stated that the probationary period does not preclude me from getting
            promoted. However, I cannot move to the next pay band till I have served for
            a year in the current pay band. Therefore, the effective time of the PMAC
            decision is critical.
            I like to have another meeting with you to discuss whether I have your
            support to go through the PMAC and if the effective date of promotion is             j.


1 of2                                                                                    8/16/2013 9:31 AM
       Subject: Re: Akbar Marvasti--Grade?
       From: Akbar Marvasti <akbar.marvasti@noaa.gov>
       Date: Mon, 06 Feb 2012 11:03:12 -0500
       To: Peter Thompson <peter.thompson@noaa.gov>

       Peter,

       Thank you for your email. I will wait for the verdict from WFMO to begin the process for
       PMAC. I am worried for the lengthy time will be out of the building.

       Best,
       Akbar

       On 2/6/2012 10:58 AM, Peter Thompson wrote:

         Akbar:

          Thanks--1 received an e-mail from Sharon Turner -you are indeed a ZP3/ZP4--this is good
          news. Following the process we currently have in place and have been using in the
          past--this would mean going thru PMAC and then submitting paper work without going
          thru the Accretion of Duties process---please keep in mind that we are still awaiting the
        . verdict from WFMO on how PMAC plays into promotions.

         Thanks

         Peter
         On Mon, Feb 6, 2012 at 9:31 AM, Akbar Marvasti <akbar.marvasti@noaa.gov> wrote:
          Thank you, Peter. I found a copy of my SF 50 that might interest you. I will drop by a      I
          copy.

           Best,
           Akbar

           On 2/3/2012 1:33 PM, Peter Thompson wrote:
            Sharon:
            Good afternoon. I have cc'd Dr. Akbar Marvasti on this e-mail--can you please let us
             know if his current position is a career-ladder position (ZP 3/4)?
            Thanks as always.
             Peter




lofl                                                                                         8/16/2013 9:47 AM
.Re: Email Address

         Subject: Re: Email Address
         From: Akbar Marvasti <akbar.marvasti@noaa.gov>
         Date: Mon, 18 Mar 2013 15:36:11 -0400
         To: Peter Thompson - NOAA Federal <peter.thompson@noaa.gov>

         Thanks. This is the same page that I had looked at myself. It appears that Jim Faulkner would
         be the right person to contact.

         What is your opinion?

         Akbar
         On 3/18/2013 2:53 PM, Peter Thompson - NOAA Federal wrote:

            Akbar:

             Good afternoon. You may want to go to the following link:
            .http://www.wfm.noaa.gov/contact.lists.html.

           ·. I think "Staffing Services/Kansas City" would be the place to Look.

           ·. Peter

            On Mon, Mar 18, 2013 at 2:19 PM, Akbar Marvasti <akbar.marvasti@noaa.gov> wrote:
              Hi Peter,

               I wonder if you have received information about the head of the HR department for
               Ms. Loyce Smith.

               Akbar




1 ofl                                                                                          8/16/2013 9:40 AN.
PMAC
•       •


            Subject: PMAC
            From: Akbar Marvasti <akbar.marvasti@noaa.gov>
            Date: Fri, 26 Apr 2013 10:56:50 -0400
            To: Peter Thompson <Peter.Thompson@noaa.gov>

            Hi Peter,
            Please send me a copy of the PMAC form and a link to the WFM on the topic of
            promotion. I could not find this information on their web site.
            Thanks,
            Akbar




1 ofl                                                                                  8/16/2013 9:38 AN.
                                              -p Ar~ ~ f d-~ .s ?-~                     ,,..,./:::,J, \..-
                                                                                        ----
                                                                              t\l\,.~




                                                                                                       -
The followings are the bullets of my experiences at NOAA in a rather chronological
order, suggesting a pattern of discrimination:

• During my job interview, Juan Agar, an economist at NOAA Social Science Group, at
lunch time, when he was talking to me alone in the comer of the room, ridiculed my
religion and laughed. I brought this to the attention of Jim Waters at the time- July
2010. No action was taken by Jim Waters to my knowledge.

• After the job interview, Jim Waters offered the job to me at the maximum salary of
rank ZP III, with a promise of promotion to the rank of ZP IV based on my stature
within a year. (A representation at hiring, which was not followed.)- August 2010.
Since January 2011, in numerous occasions I have brought the issue ofmy
promotion to the attention of my superiors at all levels.
• At a conference in Seattle, Washington, in a group meeting of 20 economists, Larry
Ferruso, an economist in our group, belittle me with his comments. In response to
my statement that I am not a child to be directed, he said: "if you want to be an ass
about it, ..." Later that day, he approached me while we were waiting for the shuttle
to go back to the hotel and commented that" I am done with you. You will never get
data from me." It turned out that Larry was probably drunk during the meeting
because a colleague of mine told me later that Larry has drinking problem. I
reported the incident to Jim waters, but nothing happened to Larry-September
2010. Larry became cooperative with me over time, but for about a year when he
recently became my acting supervisor, he gave me a hard time again, especially with
clearing of a manuscript.
• In several occasions, Juan acted like a bully towards me. Occasionally as a group
with other NOAA employees, we hanged out together, including playing soccer. Once
the social scientists as a group went to a Peruvian restaurant in Miami for dinner
and drinks. While at the table, Juan pointed out to a picture of a black man on the
wall and commented that Akbar should date this guy and laughed laud- October
2010.

• In a routine soccer game that typically some UM students, UM faculty, and NOAA
employees played together, Juan deliberately kicked me on my knee. This was after I
had spent thousands of dollars on a cartilage transplant surgery. As a result, I went
through more surgeries and have not been able to play soccer again.

• Juan had made similar insulting comments about my simple friendship with a
black NOAA employee, who occasionally came to my office to visit- 2010, 2012.

• Juan's office is next to mine in the economists' suite. One day, right before taking
the acting supervisor position, he commented about my papers that "wait till I
become a supervisor and go through your writings." Followed by his usual laughter-
November 2010.




                                          1
• By the end of 2010, Jim Waters retired and Juan Agar became my acting supervisor
for approximately two years. He gave me a hard time as a supervisor and continued
to make derogatory comments from time to time. For example, under Jim waters, as
I was taught, I filled out an accurate time sheet. Juan rejected my very first time
sheet under him and held it for a few days. Then, he asked me to always enter 9-6
for each day, regardless of my actual working hours. Apparently, this was based on
Theo Brainerd's directive to him, the deputy director in Miami- Jan. 2011.

• I went to Theo Brainerd's office to discuss my problems with Juan twice early in
Juan's supervision period over a couple of months period. The second time, Theo
told me that he does not have time and I need to see Juan about my problems. I
never went to Theo's office for consultation. Instead, I used Peter Thompson, who
seems to hold a position under Theo and is more friendly-April 2011.        ,

• As promised by Jim Waters when I was hired, I began my work at NOM with an
economic analysis of the Deep Water Horizon oil spill. But, once Juan took over, I
was told by both Juan and Theo that I cannot analyze the 2010 event because of the
sensitivity of the topic and need to limit my study to pre-oil-spill period. Later in
2011, Juan did not even allow me to create a tech memo based on my pre-oil spill
period research. So no output based on that work was created.
• Christopher Liese, an economist in our group, was promoted to ZP IV rank in the
same year I was promised to be promoted (2011) based on only two publications as
is evident in the list of SSRG publications.
• Christopher Liese told me that he has never seen any new hire being given such a
hard time and he does not understand why-August 2011.
• I was talked into writing a time-consuming economic analysis for dolphins in
Virginia waters (outside of our Southeastterritory). In 2011, Juan promised that it
would be a promising topic for my future research. A few months later when the
headquarter announced one million dollars grant available for mammal research, in
response to my request to write a proposal, he said that this is not an area of
interest to the Southeast fishery. I also receive nearly no assistance/training from
him in performing writing my economic analysis- 2011-2012.
• I wrote a grant proposal on occupational injuries in fisheries. In a bathroom
conversation, Juan told me that he is interested in the topic. I decided to put his
name on my well-written proposal to improve my chances. The proposal later got
rejected on incorrect argument about data availability- 2012. (Also, the approval
process for another grant proposal the year before was dragged on for a few
months, before was approved in the following year.)
• Juan has been teaching for a few years at the Marine Policy Department of UM with
just a verbal approval from his supervisor. When I requested to teach at the UM
Economics Department, I was referred to the Legal Council in the head quarter in DC
to get a formal approval. Later he may have got a similar approval- 2012.


                                          2
• A statistician colleague across the hall in four occasions has made insulting
comments about me being an Iranian and a Muslim in the bathroom, when nobody
else has been present, typically after a terrorism incident occurs. I have thought
about complaining, but I don't want to live in a more uncomfortable environment
than what I have been experiencing. Also, I occasionally need his help- 2013.
An update on this issue is that I finally complained to Peter Thompson. He called for
a meeting with him where he apologized and said he did not mean it
• Never been paid for journal submission fees (only recently I was paid for one
submission fee), association membership fees, or business cards. A few months ago
after repeated complaints to Peter Thompson regarding this matter, he asked for a
judgment from a NOAA budget specialist in D.C. Such a payment is apparently would
be approved. It is ironic that NOAA has difficulty approving payment of submission
fees to academic journals, while in our unit, they have purchased two automatically
adjustable desks at about $900 each, and a comfortable sectional leather sofa (for
lying down to read or to sleep) for my colleagues. Ironically, this colleague mostly
teleworks and is in his office only three hours a day (9-12).
• There are variations in implementing computer security (MacAfee Endpoint
Encryption- requires repeated logins when computer is idle for a few minutes) and
downloading programs privileges in our building. I am subject to most restrictive
policies. Most of my colleagues' computers are not required to get administrative
password to install software. I sometimes have to wait for a couple of days or longer
to get an Itech staff to install a software for me. Also, Larry, who another economist
in the unit, who has a similar laptop computer to mine, like others in my unit, he
does not have MacAfee Endpoint Encryption on his computer. Update-in the last
few months, perhaps as a result of my repeated emails on this matter, it appears the
computer security logins are more uniformly applied.
In recent exchange of emails and conversations with colleagues, it became evident
that others in my unit, and possibly throughout the SEFSC have the privilege to
install software on their computers. The itech staff typically has left my emails
questioning on the fairness of their policy unanswered. It appears that as of
November 21, 2014, the policy of not granting the administrative privilege to all
employees has been implemented after my repeated complaints.
• I formally requested a meeting with Bonnie Ponwith, our Center director, to
discuss my promotion delay and intimidations and ridicules by Juan. She told me
that I can put my complaints about Juan in writing and present it to her. I told her
that I might do that, but I don't want to hurt Juan and want to live in a peaceful work
environment- December 2012.
• In 2013, in a series of emails and phone calls, I have complained to the Workforce
Management regarding my promotion. While Loyce Smith of the Workforce
Management was initially sympathetic, no action has been taken. My more recent
emails to higher ranked officers in Workforce Management are unanswered.


                                           3
opened for nearly four years, was finally filled by moving a supervisor from the
Northeast office in September 2014. He is not an economist, but well qualified for
the job.

• In a conversation on January, 8th, 2015, Kenneth Keene, told me that a few years
ago he was promoted based on only a letter of recommendation from his supervisor
and approval by Theo. It is notable that Kenneth is not a scientist.




                                         5
• I believe that my annual performance ratings by Juan have been too low given my
accomplishments in the last two years. My formal protests did not lead to change of
scores or dissipation of mean or standard deviation for my group or the
organization-2011, 2012.

• Out of frustration with unsuccessful attempts to get the promotion process
working at SEFSC, I initiated a contact with Kathy Sullivan, the NOAA Under
Secretary of Commerce, in October 2014. Her initial reaction was warm and
supportive, promising to have her staff to look into the issue. Later that month,
while the Director at the SEFSC called for a meeting of the interested employees,
where she suggested that progress is made in getting the promotion process
activated again, it was not clear whether the process will begin this year and how
she will handle the situations where employees have been waiting for years to get
promoted. I sent a follow up email to Dr. Sullivan in early November. She did not
respond.
• I have been treated exceptionally harshly in the NOAA standard manuscript
review process, which requires any manuscript to go through a two-stage un-
blinded review process by the immediate supervisor for technical issues, and by
Alex Chester, a former SEFSC Deputy Director, for editing. I submitted a manuscript
on time-series analysis of red snapper on September 2, 2014. The manuscript was
initially reviewed by Larry, my acting supervisor at the time, and received about 12
comments/corrections., which I quickly responded. The manuscript is yet to be
cleared as of December 4st by my supervisor in the first stage. A NOAA Research
Council guideline document recommends a maximum of thirty days for the duration
of this process. After a month passed, I pointed out the violation to this document.
So far, it has made it worse as the manuscript has gone through four reviewers so
far (two supervisors and two colleagues) in the first stage with a total of
approximately sixty comments/corrections on the manuscript and a separate three-
page comment by Juan. Overwhelming majority of the comments is of editorial
nature. The NOAA Research guidelines recommends that any objections to a
manuscript must be of scientific nature. It is notable that when a manuscript is stuck
in the review process, it can be argued that the output is not produced. In fact, I have
been rated poorly in my annual evaluation and I am in the grievance process.
• I have been verbally abused by another colleague a few months ago (about August,
2014) from the Itech department in the bathroom. The comments have been related
to terrorism and ISIS in Iraq, because of my religion. Again, I have sent emails to
management (Peter Thompson). Subsequently, he has set up a meeting and
discussed the matter between us. The individuals did not deny having made the
statements and apologized.
• I am the only member in my group who is working in an office with no windows.
My requests to change my office have been ignored by Peter Thompson.
• At least two staff members in our building (SEFSC) have been promoted in the last
year by giving them supervisory positions. In my unit, the supervisory position, left


                                           4
4   •   I   ..




                 EEO Commission:                                                  March 15, 2019

                 Thank you for the opportunity to provide an update on the treatment I have been receiving at the
                 SEFSC, NOAA. While a few months ago I finally received a promotion after meeting the SEFSC's
                 continuously evolving promotion requirements, I was awarded a salary increase of only $6,000.
                 Therefore, the large gap, now at approximately $35,000, remains between my salary and those of my
                 colleagues with half as much experience and scientific accomplishments. As a result, the total losses as a
                 result of refusing to promote me a few years ago have continued to grow. I have also had a productive
                 year in term of research by having new papers accepted for publication in academic journals, which is in
                 part due to working substantially more than 40 hours a week at will.

                 The discrimination continues in terms of providing resources such as financial support for research. Such
                 funding affects data collection through distribution of survey instruments and ability to attract
                 collaborators from the academic community, which over time has an impact on research productivity
                 and advancement. A request by the EEO Commission from NOAA will demonstrate a great disparity in
                 funding since my employment in spite of numerous funding requests submitted.

                 Sincerely,



                 Akbar Marvasti
                 Economist ,
                 SEFSC, NOAA
                                                                   \'.J tc.c=.---\c_,j rt>"V'- ~~   ...
                                                                  ~




I was a tenured professor of economics at the University of Southern Mississippi
with a nine-month salary of approximately $95,000 in 2010. I made additional
$12,000 for teaching two classes in the summer. Of course, I was allowed to
occasionally do consulting as well. In 2009, because of the budgetary issues at the
state level and a new Dean of College of Business, who was an antagonistic towards
the Economics Department, the University decided to eliminate the Economics
Department. However, after some negotiations with the Economics faculty, USM
considered keeping four professors, including me, who did not qualify to retire, if
the remaining faculty members agree to retire voluntarily. Although four younger
faculty members agree to stay and rebuild the department in the future, within a
few months, three of my colleagues, three of my colleagues took jobs elsewhere and
le~ I was transferred to the Political Science Department, along with two economics
degree programs. I still had a secure tenure position and enjoyed life in Hattiesburg,
where I had who I owned a beautiful house on a gulf course. However, academically
USM was not a viable environment for me and I did not trust the upper
administration. Therefore, I accepted a job offer from NOAA in Miami, FL, where I
have some relatives, including my mother.
The job advertised at Southeast Science Fisheries Science Center (SEFSC) in Miami,
was at ZP III with the maximum salary of $94, 645. I was brought in to Miami for a
job interview and during my subsequent negotiations on the phone with Dr. Jim
Waters, who at the time was the supervisor of the Social Science Research Group
(SSRG) at NMFS in Miami, FL, I argued that given my current salary at USM and the
cost of living in Miami, the salary is not sufficient for me to take this job. His
response was that based on your 'stature' (I suppose he meant my rank and job
experiences in the academics), you deserve employment at ZP IV rank. He added
that, at this time, the maximum salary I can offer you is the top salary at ZP III. He
also told me that by March 2011, you should apply for a promotion based on your
'stature' and by August 2011 you will be promoted to ZP IV rank. After apparently
discussing the matter with the Workforce Management and his superiors at the
SEFSC, he told me that I cannot guarantee the promotion, but I believe that because
of your 'stature' you will be promoted in the first year of your appointment. Jim said
that legally, however, I cannot put such statement in the contract. The most I can put
in the contract is eligibility. Actually he put another statement in the appointment
letter that "you are performing the work of the higher grade level" In practice, we
are six economists in the SSRG, who perform similar tasks of reviewing amendments
and conducting research. Though a couple of us also engage in data collection, they
do less research. Besides, data collection is not necessary a higher-grade activity.
Most of my economics colleagues are in ZP IV. Technically, none is an economist.
They are fishery or agricultural economist. Even one of them has a PhD. In political
science, but has apparently had a few courses in economics'. Also while I have more
than 25 years of job experience, held the rank of full professor in the past at·three
academic institutions, the longest job experience of my colleagues is less than half of
mine. Furthermore, I have numerous publication records, while all of my colleagues
have very few publications in lesser known journals.
...


      Unfortunately, Jim Waters retired in December 2010 and Juan Agar, one of my
      colleagues, became the acting supervisor.
      Juan during my job interview time in Miami, during a buffet lunch found me alone in
      a corner and made some comments about me being a Muslim Shiett and laughed.
      After the interview, when I got back to Hattiesburg, I told Jim Waters about the
      incident. He took no action to my knowledge and since I wanted to get the job offer, I
      did not want to peruse the matter legally. After my employment, especially after he
      became my acting supervisor, for about one and a half years, he gave me a hard
      time, occasionally making derogatory comments, though no longer about my
      religion. I have told upper administration (Theo, and Peter), including the head of
      SEFSC, Bonnie, about my experiences. When, I formally requested a meeting with
      Bonnie a few months ago, she told me that I can put it in writing and present to her. I
      told her that I don't want to hurt Juan and want to live in a peaceful work
      environment. I also was aware of the 45 days time window from the last incident to
      make a complaint. I suspect that Juan was given a verbal warning. And subsequently
      he was asked to step down as acting supervisor and since November 2012,
      Christopher Liese, another one of my colleagues is the acting supervisor. Although,
      Juan is in an office next to me, he avoids conversations with me for the fear of saying
      something stupid and loudly laugh, which is his nature.
      Since January 2011, in numerous occasions I have brought the issue ofmy
      promotion to the attention of all levels of my supervisors. In the very first year, I
      was told that Jim Waters should not have promised you because you cannot apply
      for promotion, while you are working in the one-year probationary period. I am not
      sure whether the regulation refers to applying in the first year or being promoted in
      the first year. I decided to follow their advice and wait for the following year.
      However, since that time my higher ranked supervisors, such as Peter Thompson,
      have been telling me that NOAA Workforce Management has put the PMAC, which is
      the process of promotion at NOAA through an advisory committee. I am not aware if
      there are other methods.
      Because of my salary cap, I have not received any salary increase, except I think a
      $500 this year for COLA. In 2012. I received only $1,000 in bonus as Juan was
      stepping down and perhaps there was a fear of my objection to bonuses given to
      others. (I have grieved my annual ratings twice under Juan. No revision was made.)
      Because of false promises of Jim Waters and lack of follow up by my other
      supervisor, I have lost thousands of dollars in salary and even ended up filling for
      bankruptcy as I could not sell my house in Hattiesburg. In the last few moths, I have
      been complaining to the Workforce Management While Loyce Smith was initially
      sympathetic, no action is taken. My more recent emails to higher ranked officers in
      Workforce Management are unanswered. A statistician colleague across the hall in
      four occasions has made negative comments about me being an Iranian and a
      Muslim in the bathroom when nobody else has been present. I have thought about
      complaining, but I don't want to live in a more uncomfortable environment than I
      already have.
....




       Best Regards,

       Akbar Marvasti
  From: Akbar Marvasti - NOAA Federal akbar.marvasti@noaa.gov                <#
Subject: File
   Date: April 9, 2020 at 11 :30 AM
     To: Akbar Marvasti marvastia@gmail.com




                             '      r
                             J




         HIAkoor.
        We still have to finish y01.1t p o r f ~ p,1an for FY11, The attac-bcd 4il9:s fm;:lude the pedonnaru:G pfan (In pi:tr format}
        and my supplemental 911ida'1Ce Qn doc f ~ ) trmt cbC1.JSses mr; expecu.tlcns fer each assignment, The supplomootal
        guidance l:s 'ri.'liiten to yat.1, lm1 a1$0 ~ ' d bo usc!ul fodhe. new su~sot,

         I need several tl'l1ngs from you.
              " E.::1;h e!cm0nt needs po,;...,ts to be ~~ to ft. .md i would like yoot recommcndatrons. At the encl of tho FY,
                patf-tlfmt!llCe Ioc each ~-nent 't&J bo seo"ed ~ l y ood too p:lir,ts serve as ~g~ing f~tors in the
                cornput.1t1on of the wemt/ i!:caa. The:-a a,-a 4 ~ c o e~a~ and the 51.llTI ,::,f tho paints must equal 100;
                Tr-.a mai<imwn allowable points fQ&" sr'i':' ealemw ·!$ 60, ar.d the mmlm~ Is S.
              • Please sign and date tt.s pelf~~'°~ ai ·!he bottom of ~ 1.
              " Ask Thao to slg!, page 1 os tl'!!l pay· J)t1cl maria.;ier.
              • Mall tha otlgiooi petformanc:e i:,lw to me. t v.ilt stgn It and tr.en scan the final pr,m back to you.
        Sounds mora comf)llc.illet.1             tran il reaiy is,


        Jlm



        '.liJr J.f,;1tiif'S
        Sod.ill 511:ience Researdt Grcmp
        NOAA N.;,t;ion.:il }1.;rin~ Fisheries serv:!.t:fl
        Beaufort Laborati:11;1
        181 f'iv11rs Islam:.I Road
        Beaufort ,1,;c: 2ll5)..6
        fol11pn;;;n11: ,'.l51!-i'<'.l:i•o:l·HJ
        e-111i!U.: Jm1, Wt1ti;(-:,@t,1Q.o!i:l,\;OV



         2 attachments

         'ta ~~~Wcrl<Plan2011.p,df
         ~.·.• Marvm.Ui FY11 e.upplamE!1'1.tal guldtmeo for work plan.doc
               371<
                    '"




 Marvasti FY11
supple ...lan.doc
Akbar Marvasti: Supplemental explanation and guidance about expectations for
work assigned in the Fll performance plan

Performance Element: Economic Research
   1. Compare Gulf landings and dockside revenues in 2010 with historical average
      landings and dockside revenues as a preliminary measure of the effects of the
      Deepwater Horizon oil discharge on commercial fisheries in the Gulf of Mexico.
      Historical averages are interpreted as expected values for 2010. The differences
      between actual and expected values are interpreted as the effects of the oil spill.
      Admittedly, this is a rough approximation of the supply-side effects of the oil spill
      on commercial fisheries because random deviations from the average during any
      particular year could cause the comparison of actual and expected fishery
      performance to either overestimate or underestimate the actual effects of the oil
      spill.

       At any rate, your assignment is to make comparisons by month for shrimp,
       oysters, blue crab, menhaden, all other finfish combined, and all other shellfish
       combined. It may worthwhile to make additional comparisons for some highly
       managed species such as red snapper and groupers. Final data for 2010 should be
       available with 4-6 month lags. Thus, final data for Jan-April, 2010, should be
       available by now. Keep in touch with Steve Turner or Dave Gloeckner about
       progress in finalizing commercial ALS data for 2010. Final data for Jan-Dec,
       2010, should be available by May 2011. Target deadlines: Prepare a preliminary
       description of historical averages by Nov 30, 2010. Finish the comparison of
       historical averages with monthly results for 2010 by May 31, 2011.

   2. Estimate a demand curve for Gulf shrimp. There is a lot of talk about a
      downward shift in demand for Gulf seafood as a result of the DWH accident. We
      should be able to use historical data to estimate a demand curve and test whether
      prices are low because of a shift in demand or because of other confounding
      factors such as increasing supplies of imports or lower incomes (and lower
      restaurant expenditures) due to the faltering economy. There have been several
      previous studies about shrimp demand that you can build upon. Most of our data
      pertains to the ex-vessel (i.e., dockside level), but you may be able to obtain
      indices of wholesale prices for use in a simultaneous equations model. Target
      deadline: preliminary econometric results by Aug 31, 2011.

   3. Collaborate with Tony Lamberte to estimate red snapper prices pre-IFQ and post-
      IFQ in the Gulf of Mexico. Tony has a good start on this project already and
      needs assistance in preparing a journal quality manuscript. Timing of work on
      this project should be determined in consultation with Tony and in consideration
      of his schedule.

   4. You will be our primary contact with Alan Haynie about the FishSet project. At
      this time, the level of our involvement in the FishSet project is ambiguous. Alan
      wants to develop a tool that can be adapted to particular fishery problems, but it
still is not clear if Alan and his assistants plan to perform the adaptations and
analyses for us. Because we are unclear about the model and its utility, I am
hesitant to commit a large amount of time to the project this year. I would be
willing to commit more time next year if FishSet can be demonstrated to be useful
for the types of fishery management problems we have in the southeast.

Alan plans to visit the Miami lab during the week of Jan 10, 2011, at which time
we will learn more about his expectations. The best scenario for us is that we
help Alan identify a problem that will be relevant to FishSet and the southeast,
and then provide the data to him to perform the analysis.

One potential application is to apply the FishSet model to estimate changes in
commercial fishing activity in the Gulf of Mexico during the DWH oil discharge.
Assignment #2 examines potential demand-side effects of the oil spill on the
shrimp fishery. Assignment # 1 offers a rough and quick approximation of the
supply-side effects of the oil discharge on commercial fishing activities in
general. FishSet could offer an opportunity for a more detailed and in-depth study
of supply-side effects of the oil spill on commercial fisheries by examining the
ways in which fishing behavior and productivity may have changed due to the
presence of oil.

For this assignment:
   a. Plan to meet with Alan to determine if FishSet is applicable to the oil spill.
        At issue is the fact that changes in fishing behavior were dictated by the
        one-time (but prolonged) spill event and the resulting area closures rather
        than the result of an economic choice among fishing sites due to
        differences in catch rates, harvesting costs or profitability.
   b. Be prepared to provide him with details about the variables that are
        available in our databases and their overall file structure. Obtain a copy of
        the data collection form for the coastal fisheries logbook system. And find
        out how the reef fish VMS database is organized.
   c. Also, get a copy of the data collection form for the Florida trip ticket
        system. The Florida trip-ticket data is more comprehensive than logbook
        data because they include trips by vessels without federal licenses.
        However, the trip ticket data does not collect as much information about
        fishing effort. Both logbook and trip ticket data are available at the
        Science Center and could be merged with VMS data for reef fish trips
        from the regional office.
   d. Plan to provide these data, or a subset of the data, to Alan for his use with
        FishSet. In the meeting with Alan in January, try not to agree to perform
        major data manipulations for him because it could turn out to involve a
        substantial commitment of time. See my earlier comment about being
        hesitant to commit large amounts of time to the project until its utility is
        established.
    5. Assist Christopher with the data collection for offshore shrimp fishery, if
       requested. This would not be glamorous, but you would become familiar with this
       data collection and the data that result from it. Hopefully, the experience would
       enhance your knowledge of the shrimp fishery, and perhaps lead to some joint
       reports by Liese and Marvasti.

    6. Heads-up for FY12: There is some talk that we may get up to $1 million per year
       from FY12-FY16 for the purpose of studying consumer attitudes and perceptions
       regarding the safety of Gulf seafood. Some of the money could be for a marketing
       campaign to overcome negative attitudes and perceptions among potential
       (wholesale and retail) purchasers of Gulf seafood. The marketing function is not
       within our research mission, and money for this project should be made available
       to Sea Grant or some other similar organization.

       If the money becomes available, the logical first step for a high-profile project
       like this is to organize and conduct a workshop with attendees from other research
       institutions and state marine fisheries agencies in the Gulf region to develop a
       research and spending plan. The workshop should be held as early as possible in
       FY12 so that projects can be identified and contracts awarded during FY12. The
       NMFS usually requires that all statements of work and other administrative
       paperwork for prospective contracts must be submitted to the contracts office by
       dates that vary with the expected amount of each contract. The due dates for large
       contracts in excess of $100,000 usually occur in April. Smaller contracts between
       $10,000 and $100,000 are usually due in May or June. These deadlines are
       required to award contracts by the end of the fiscal year in September, and imply
       that the workshop should be held no later than March (perhaps in conjunction
       with the annual meeting of the Gulf States Marine Fisheries Commission).

       Based on your current activity regarding the oil spill, you would be a logical
       choice to plan this workshop and coordinate the resulting research projects, but
       the final decision to assign this project to you must be made by the new
       supervisor of the SSRG, and also will depend on the availability of the money.


Pe,formance Element: Support/or Management
    1. Review economic sections of amendments to fishery management plans, as
       assigned. As background, the regional office prepares amendments to fishery
       management plans. These amendments must contain descriptions of the
       recreational and commercial fisheries, as well as an evaluation of the economic
       effects of proposed management actions on the fisheries. Usually, David will
       review the sections of amendments that deal with recreational fisheries.
       However, sometimes the regional office will request that David conduct an
       analysis of proposed management. In these cases, David cannot review his own
       work. This is when you will be asked to review the recreational portions of
       amendments. The best time to review amendments is when they are presented in
       draft format to one of the fishery management councils. Eventually, the Science
4   •   I   ..




                        Center must certify that the amendments are based on best available science. We
                        want to find problems during the draft stages of the amendment so that the final
                        certification can be made without delaying the amendment. Target deadlines:
                        drafts of amendments usually become available prior to council meetings.

                 Pe,formance Element: Professional Development
                 Complete projects that were started prior to joining the NOAA.

                 Your academic experience and publication record would have qualified you for a ZP-4
                 position with NMFS. However, the position was advertised at the ZP-3 level only.
                 Therefore, you will have to discuss the possibility of a promotion with the new
                 supervisor. Assignment #2 (estimate a demand curve for shrimp) is an excellent project
                 to demonstrate your competence and justify a nomination for a promotion.
